Citation Nr: 1404525	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-41 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extraschedular rating for service-connected right inguinal hernia under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from March 1976 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

In February 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing is on file. 

The Board remanded this case in February 2012 for additional evidentiary development.  Thereafter, a February 2013 Board decision denied a schedular rating in excess of 10 percent for the service-connected right inguinal hernia.  However, consideration of an extraschedular rating for the right inguinal hernia was again remanded.  The case has now returned for final appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through September 2012, which were considered by the agency of original jurisdiction (AOJ) in the October 2012 supplemental statement of the case.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In December 2013, the Veteran's representative submitted additional evidence consisting of a July 2013 VA outpatient treatment (VAOPT) record, which had not been previously considered by the AOJ in the most recent readjudication of his claim in the May 2013 supplemental statement of the case.  However, the Veteran's representative waived AOJ consideration in connection with such submission.  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

The rating schedule is adequate to evaluate the Veteran's right inguinal hernia and there is no evidence of marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected right inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.156(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet.App.394, 403 (2005) (2005) (outlining VCAA notice requirements). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, that letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the extraschedular increased rating claim on appeal has been obtained.  In addition, the Veteran provided testimony at a Board video-conference in February 2011.  The Veteran's service treatment records (STRs) and post-service VA treatment records dated through September 2012, as well as January 2013 and July 2013 treatment notes, were obtained for the file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, a VA examination was conducted in October 2009 and, pursuant to the February 2012 Board remand, another VA examination was conducted in March 2012.  The Veteran and his representative have not alleged that either of these examinations were inadequate or that the Veteran's condition has become worse since last evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right inguinal hernia as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim on an extraschedular basis and no further examination is necessary.

Also, in February 2011, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2011 hearing, the Veteran offered testimony regarding the symptoms and impact his hernia has on his daily life and employment.  Moreover, he testified that all of his treatment was received at the Nashville, Tennessee, VA Medical Center.  Following remand in 2012, updated treatment records from such facility were obtained.  Moreover, the Board obtained an additional VA examination so as to address the nature and severity of the Veteran's service-connected hernia.  Additionally, since the 2013 Board remand, he has submitted additional VAOPT records dated in January 2013 and July 2013.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than VA clinic records.  Thus, there is no possibility that evidence has been overlooked.  Accordingly, the Board finds that consistent with Bryant, Id., the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, in February 2012, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records dated through September 2012 have been obtained and the Veteran was afforded a VA examination in March 2012 so as to determine the nature and severity of his right inguinal hernia in accordance with the February 2012 remand directives.  The Board again remanded the case in February 2013 for adjudication of the matter of entitlement to an extraschedular rating in excess of 10 percent for the right inguinal hernia.  In March 2013 a memorandum for consideration of an extraschedular evaluation was rendered by a Decision Review Officer (DRO) at the VA Appeals Management Center (AMC) and in May 2013 the Director of Compensation Service, or his designee, denied entitlement to an extraschedular rating.  As such, the Board finds that there has been substantial compliance with the February 2012 and February 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

Thus, remand of this case for additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA or delays in adjudication with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 




Background

By rating action of August 1976, service connection was established for right inguinal hernia, for which an initial noncompensable evaluation was assigned effective from June 1976.  In an October 2004 rating action, an increased evaluation of 10 percent was granted effective from February 2001.  In a March 2006 Board decision, the 10 percent evaluation for right inguinal hernia was confirmed and continued.

A March 2009 VA treatment record reflects complaints of right groin pain.  The Veteran indicated that he experienced flare-ups every other month, but felt that such were increasing slightly in frequency and severity.  

On April 30, 2009, the Veteran filed an increased rating claim for right inguinal hernia, representing the start of the appeal period applicable to this case.  

A May 2009 VA treatment record reflects that the Veteran complained of chronic right groin discomfort that he described as pulling, "drawing," and deep aching at times that is painful.  

A VA examination was conducted in October 2009.  The Veteran reported that right inguinal hernia was diagnosed in 1981, with surgical removal.  He complained of pain down the right lower extremity and in the area around the waist, with symptoms occurring several times a week, often in conjunction with strenuous activity or standing for long periods of time.  The report indicated that the course since onset was progressively worse, and that the Veteran was not under any current treatment.  Physical examination was negative for hernia.  An assessment of right inguinal hernia, status post repair with resultant pain in the right lower extremity, which was increasing in frequency and severity. 

It was noted that he had been unemployed for less than a year, but had not retired.  He mentioned that it was hard to find work.  The VA examiner indicated that the hernia condition affected the Veteran's daily activities in the following ways and degrees: moderate- chores, exercise, sports recreation; mild - shopping; and not at all - traveling, feeding, bathing, dressing, toileting, grooming. 

In a December 2009 statement, the Veteran indicated that an increased evaluation was warranted because he had nerve damage of the right leg, increasing in severity from standing and lifting.

In a second statement of September 2010, the Veteran indicated that he believed that he met the criteria for the assignment of an extra-schedular evaluation, and mentioned additional manifestations including constipation, diarrhea, and pain in the lower back.  The Veteran indicated that he was taking over the counter medications, and mentioned that his ability to perform labor-related work, described as the sole means of his livelihood, was affected on a daily basis.

September 2010 and October 2010 VA treatment records reflect that the Veteran complained of intermittent pain to the groin that radiates down his right leg.  In September 2010, it was noted that such was in the right lower back and radiated to the groin and upper thigh. 

The Veteran provided testimony at a Board video-conference hearing held in February 2011.  The Veteran testified that a right inguinal hernia had been identified and treated in service, ultimately resulting in a medical discharge.  He indicated that VA performed hernia repair surgery post-service.  He indicated that since that surgery, he had experienced residual problems from the hernia.  In his testimony, the Veteran stated that doctors had explained that due to scar tissue a nerve had been pressed in during the surgery for which he was provided pain medication.  He described pain in the areas of the groin, abdomen and legs.  The Veteran indicated that he was working and had established his own business, but was unable to do physical labor himself secondary to pain.  He stated that he received all of his medical treatment through VA.  

A September 2011 VA treatment record reflects chronic right groin pain.  It was noted that he had an inguinal hernia repair in the military in the 1970's and the pain had been intermittent since such time.  Upon examination, the Veteran's right lower abdomen appeared benign with no rebound.  It was also noted that there was no diarrhea, constipation, urinary retention, neck stiffness or saddle anesthesia, foot drop or appreciable weakness, numbness, or tingling. 

Pursuant to a February 2012 Board Remand, a VA examination was conducted in March 2012 and the claims folder was reviewed.  The report indicated that the Veteran had undergone hernia repair surgery in 1980, with subsequent residuals of pain with lifting/labor activities, and radiation into the groin.  On examination, no hernia was detected and there was no indication for a supporting belt.  The examiner did note that the Veteran had scarring related to the inguinal hernia, which was described as less than 39 square cm, and not painful or unstable.  The report also reflected that the Veteran occasionally noted having pain or strain within the surgical scar area of the inguinal canal.  The examiner determined that the hernia condition impacted the Veteran's ability to work, as manifested by limitations on labor intensive activities, bending over, picking up heavy objects, and pain radiating to the groin area.  The examiner opined that he was unsure whether the Veteran would be able to sustain employment in a labor-intensive work environment, but did not feel the condition prohibited sedentary types of employment.  

The VAOPT records received February 2013 shows that on January 18, 2013, the Veteran was seen for a complaint of chronic right groin and scrotal pain.  He reported having had right groin pain for the past 20 years.  It felt as if his right testicle was being pulled up into his groin.  He had no scrotal or inguinal swelling.  He described some parathesias in the right inner thigh area.  He related that his symptoms were worse in the evening, after a day of physical labor.  He had been prescribed Lortab for his pain, and he took the medication intermittently.  On examination his abdomen was soft and nontender, and without masses.  He had a healed right inguinal incision.  There was no inguinal hernia on performing Valsalva maneuver.  His phallus was uncircumcised and without abnormalities.  His testes were descended and without masses.  There was no hydrocele or varicoceles.  He had mild paresthesia of the right inner thigh.  The assessment was chronic groin and scrotal content pain, which was likely neuropathic in origin but without palpable abnormalities of the groin or scrotal contents.  A cord block was performed with 1 cubic centimeter (cc) of Kenalog mixed with 8 ccs. of a mixture of 0.25 percent Marcaine and 1 percent Lidocaine.  It was noted that if the Veteran had relief that it was recommended that he have an additional two injections spread out over the course of a few weeks.  If he had temporary relief with the injections, but his symptoms returned, he would be a candidate for a microscopic "neurolysis/denervation" of the spermatic cord.  

The VAOPT record received in December 2013 shows that in July 2013 the Veteran was seen in a VA Pain Clinic.  He reported that his pain was 8 on a scale of 10.  It was noted that pain of 9 or 10, on a scale of 10, was pain similar to that caused by passing a kidney stone.  In this clinical note it was observed that generally patients with pain self-rated as 9 or 10 on a scale of 10 were in an emergency situation and such patients were not seen in a clinical setting.  The Veteran reported that his pain was located in the right lower abdomen and right groin area.  Another clinical record of that same date shows that the periodicity of the Veteran's pain remained intermittent, but worsened with activity in the "p.m."  The pain was described as aching, throbbing, and miserable.  Alleviating factors were bedrest and Lortab.  Aggravating factors were prolonged sitting, climbing hills, lifting or transversing stairs.  It was observed that while he now reported having pain of 8 on a scale of 10, the average was pain of 3 or 4 on a scale of 10, with the least being 2 and the most being 8 on a scale of 10.  He denied having previously had any adverse side effects to his pain medication, any weakness of his extremities, any permanent loss of sensation anywhere in his body, any bowel or bladder incontinence, or urinary retention.  He reported having had prostate cancer, for which he was followed by a genitourinary specialist.  It was noted that he was currently unemployed.  On physical examination, he denied having any pain in his legs when walking, blood in his urine or varicose veins.  Neurologically, he denied having any tremors, numbness or weakness.  He reported having nocturia but denied any urinary leaking, urgency, pain, frequent infections or kidney stones.  Dermatologically, he did have recurrent rashes.  He reported having low back and right groin pain.  

The May 2013 SSOC reflects consideration of the Veteran's increased rating claim on an extraschedular basis.  Specifically, such noted that, at an October 2009 VA examination, the Veteran reported intermittent pain.  Examination findings noted the hernia was surgically removed in 1980 and no hernia was present on examination.  It was noted that he was unemployed and reported that it was hard to find work.  The Veteran's medical records show that he had had some complaint of groin pain.  He had not been hospitalized for any extended periods of time due to the groin pain.  He had not had any recent surgery.  An examiner recently stated that the groin pain would not cause any significant limitations in employment.  The AOJ concluded that the totality of the evidence did not support the contention that his service-connected residuals of right inguinal hernia repair are so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extraschedular evaluation was denied.  

Analysis

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

However, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a total disability rating based on individual unemployability (TDIU) in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).

The Veteran is currently assigned a 10 percent rating for his right inguinal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under such Diagnostic Code, a noncompensable evaluation is warranted for a small, reducible inguinal hernia; for one which is without true hernia protrusion; and for any preoperative inguinal hernia which is remediable.  A 10 percent evaluation is warranted for a recurrent postoperative inguinal hernia which is readily reducible and is well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an unoperated irremediable hernia, which is not well supported by a truss or is not readily reducible.  A 60 percent rating is warranted for an inguinal hernia when large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  When there are bilateral inguinal hernias, the more severely disabling hernia is evaluated, and 10 percent is added for the second hernia if it is disabling to a compensable degree.  38 C.F.R. § 4.114 and Part 4, Code 7338.

However, as indicated in the rating decision issued in October 2004 at which time an increased evaluation of 10 percent was granted, this rating was assigned by analogy using the rating criteria found under 38 C.F.R. § 4.114, Diagnostic Code 7301, pertaining to adhesions of the peritoneum.  Under that criteria, ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbances of motility, actual partial obstruction, reflex disturbances, presence of pain. 38 C.F.R. § 4.114.  

Under Diagnostic Code 7301 a noncompensable rating is warranted for mild symptoms.  A 10 percent rating is warranted for moderate symptoms of pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is warranted for moderately severe symptoms of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.

The 2013 Board decision also considered the rating criteria for evaluation of scarring under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7803, 7805.  The Board noted, at that time, that the schedular rating criteria pertaining to the skin were amended, effective October 23, 2008. 38 C.F.R. § 4.118, DCs 7800-7805; 67 Fed.Reg. 49590-49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed.Reg. 33422 (2000); 38 U.S.C.A. § 5110(g).  Those amendments apply to applications received by VA on or after October 23, 2008, such as is the case with this appeal.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep and nonlinear.  Scars in an area or areas exceeding 6 square inches but less than 12 square inches are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches but less than 72 square inches are rated 20 percent disabling. Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated a maximum 10 percent disabling.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are painful or unstable.  A 20 percent evaluation is assigned for three or four scars that are painful or unstable.  Diagnostic Code 7805 provides that scars be rated based other appropriate diagnostic codes.  

In the 2013 decision, the Board specifically determined that higher or separate schedular ratings pursuant to Diagnostic Code 7338, 7301, and 7801-7805 were not warranted.  The Board also further found that, while the Veteran maintained that right leg neurological symptomatology is a manifestation of his right inguinal hernia, the probative evidence failed to demonstrate neurologic impairment associated with such disability.  However, since such decision, a VAOPT January 2013 record reflects that such complaint may be neuropathic in origin.  For this reason, the Veteran was then given an injection of analgesic medication.  That record noted that future treatment and evaluation depended upon the Veteran's reaction to the injection of analgesic medication.  However, the subsequent July 2013 notes only that he had low back and right groin pain but does not indicate that he continued to have pain in the right leg nor was any functional impairment, neurological or otherwise, shown.  Additionally, as noted in the 2013 Board decision, the Veteran testified that he had been informed by his physician that the scar tissue associated with his hernia was affecting a nerve.  However, the medical evidence does not corroborate this; rather, the VA medical records fail to note such a statement.  

However, at this time, the question before the Board is whether the Veteran's right inguinal hernia presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Upon a full review of the record, the Board finds that the rating schedule is adequate to evaluate the Veteran's right inguinal hernia and there is no evidence of marked interference with employment or frequent periods of hospitalization.  Therefore, an extraschedular rating for such disability must be denied.

With respect to the first Thun criteria, the Board finds that the rating schedule is adequate to evaluate the Veteran's right inguinal hernia.  Specifically, as discussed at length in the Board's 2013 decision, and briefly summarized above, the Veteran's service-connected right inguinal hernia is not manifested by any actual evidence of hernia, and instead had been evaluated by analogy to peritoneal adhesions, which both contemplated and compensated the Veteran's primary complaints and manifestations of pain the abdomen and groin area, particularly with activity.  

In reaching this determination, the Board has considered the Veteran's September 2010 statement that he felt that an extraschedular rating is warranted because he has constipation and diarrhea.  However, each of these symptoms is specifically included as a criteria for a 10 percent schedular rating under Diagnostic Code 7301.  Also, his complaints of pain on attempting to work or caused or aggravated by bodily movements are also contemplated in this 10 percent rating under Diagnostic Code 7301.  While he alleges that he has back pain from the service-connected right inguinal hernia repair, he lacks the experience, training, and education to competently establish that his low back pain is due to and part of the service-connected right inguinal hernia.  In the 2013 decision the Board addressed the contention that the hernia resulted in neurological impairment of the right leg, but found then, as the Board again finds, that he is not competent as a layperson to render such an opinion because the question of causation of a neurological impairment as a result of scar tissue involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, this matter may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, while the Board in 2013 determined that such disability did not result in a hernia, moderately severe symptoms of partial obstruction, symptomatic scarring or scarring of a size to warrant a compensable rating, or neurologic impairment, the rating schedule has Diagnostic Codes that specifically contemplate such symptomatology, as referenced above.  There are no other symptoms attributable to the Veteran's right inguinal hernia that are not contemplated in his already-assigned schedular 10 percent rating. 

Additionally, the evidence fails to show related factors such as marked interference with the Veteran's employment or frequent periods of hospitalization.  In this regard, the evidence does not show, the Veteran does not contend, that his hernia has required any hospitalizations, much less frequent periods of hospitalizations.  Additionally, the March 2012 VA examiner found that, while the Veteran was unsure he would be able to sustain employment in a labor-intensive work environment, the condition did not prohibit sedentary types of employment.     

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  Moreover, there is no evidence of marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an extraschedular rating for his right inguinal hernia. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 



ORDER

An extraschedular rating for service-connected right inguinal hernia under 38 C.F.R. § 3.321(b)(1) is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


